DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This communication is a Non-Office Action, in response to the communication received on 02/24/2022.  Claim 8 has been cancelled. Claims 10-12 are newly added claims. Therefore, Claims  1-7, 9-12  are pending and have been considered below.

Drawings
3.	Responsive to Applicants’ amendment with regard to drawing, the objection to drawing  regarding “Prior Art” missing in Figures 3 and 4 noted in the last Office action  has been vacated. The Replacement Sheet (Figures 3 and 4  with “Prior Art”  labeled) submitted on 02/24/2022  have been entered. However, Figures 3 and 4 are illegible, therefore, drawing objection to Figures  3 and 4 have been maintained. The objection regarding Figure 5 has been withdrawn.

Specification
4.	Responsive to Applicants’ argument pertaining to the specification, the objection noted in the last Office action has been withdrawn.  The Substitute specification Sheet submitted on 02/24/2022 has been entered.

Response to Arguments

5.	Applicant's arguments filed on 02/24/2022 have been fully considered but they are not persuasive.

5A.	Regarding the arguments  bridging between page first paragraph to page 12  fourth paragraph, the Examiner respectfully disagrees with Applicant’s position in that, 
“Claim 1 requires (b) "scraping real-time ... actual arrival times". Kubo's [0039] does NOT teach "real-time" arrival times, but rather, arrival times as part of a "planning support system." "Planning" is clearly not, and effectively the opposite of, "real-time." Kubo does NOT teach "actual" arrival times, but rather "required" times [abstract]. Such "required" is common prior art of transit time tables; it is effectively the opposite of "required." (That is, a "planned" time v. and "actual" time.) Although Kubo teaches a "buffer time" [0054], the buffer time includes "station dwell time." Thus it is clearly NOT an arrival time, but rather a time interval between a "planned" arrival time" and a planned "departure time." 
Kubo does not teach "real-time," which an essence of embodiments. Kubo is silent on "real- time." Indeed, the word "real-time" appears nowhere in Kubo.”
  	It is still the Examiner’s position “planning support system” as cited by the applicant is actually  “a train operation planning support system  which displays a timetable of a train..”  See Abstract. It displays real-time  train schedule. It is a  system which is displaying real-time train schedule. Actual train running time ( real-time data) is incorporated into buffer time computation and timetable is created based on the actual running time , see [0054]).
In Figures 13B and 13C,  train arrival time , departure time are real-time data.  It is notoriously known in the art, that in any transportation system, airlines, or train or Bus or share vehicle transport system, in the  transport/vehicle arrival departure bulletin board, the arrival time, departure time are  in  real-time data ,  and are displayed for the passenger . The arrival /departure timing are based on weather condition ( foggy condition in the airport, airlines delay) or accident in the track or road, so train or bus is running late, so all data being displayed on  are real-time data.  Therefore, arrival time, departure time being shown on Figures 13B, 13C are real-time data.
Therefore, Kubo has the teachings of real-time data, which meets the essence of the inventions. 
 
Also Erez teaches, scraping real-time transit data from a transit data web site, comprising an actual arrival time each of the selected stops for selected routes in the initial timetable. (Erez : [0005], [0023], [0033], ref. claims, 4 and  19).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kubo and  Erez   before him  before the effective filing date of the claimed invention  to modify the systems of Kubo, to include the teachings ( systems) of Erez
 and configure with the system of Kubo to acquire  real-time public transportation data in order to create a transit timetable. Motivation to combine the two teachings is,  to achieve real-time transit timetable facilitate user’s trip  to destination(i.e., safe time). 
Therefore, Kubo in view of Erez  also teaches real-time data.
For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Drawings
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  In the Drawing :
a.  Figure 3  filed on 2/24/2022  is illegible.  
b.  Figure 4 filed on 2/24/2022 is illegible.  
c.  It is not clear, whether Figures 6, 7 and 8 describe same routine or different routine of the programming. 
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
7A.	Claims 1-7,10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified  method  Claim 1 as the claim that represents the claimed invention for analysis  
Claim 1 recites:  collecting an initial timetable ……an each planned arrival time; scraping real-time transit data from a transit data web site…..a first analysis period; sorting actual arrival times from the real-time transit data …in order of ascending lateness; selecting a proposed arrival time for each sorted list ….to the proposed arrival time; subtracting the planned arrival time …to generate a proposed time offset;  creating a final timetable,….. planned arrival time is used from step (a).

The limitations from claim 1,  collecting an initial timetable …. planned arrival time; ( a person with  a pen and pencil,  is looking at a transit data  website and getting in his mind transit time table); scraping real-time transit data from a transit data web site, …. a first analysis period; ( the person is importing  information from the website into a spreadsheet); sorting actual arrival times from the real-time transit data …. in order of ascending lateness; ( the person is sorting actual arrival time  from origin to destination);
 selecting a proposed arrival time for each sorted list ….to the proposed arrival time; (the person is  calculating on paper  and  selecting in his mind  a percentage of actual arrival time and selecting in his mind  a proposed arrival time); subtracting the planned arrival time …generate a proposed time offset; ( the person is subtracting  on paper the planned arrival time from proposed arrival time to generate a proposed time offset); creating a final timetable, .. planned arrival time is used from step (a).( the person calculating time offset and  is creating  on paper a final timetable from origin to destination);  which is a process that, under its broadest reasonable interpretation, as Certain Method of Organizing  Human Activity- MPEP 2106.04 (a) (2) Part (II). Which is Concepts Relating to Tracking or Organizing Information, which falls under the group of Abstract Idea. Accordingly, the claim recites an abstract idea.  
The claim recites, a transit data website which is an electro-mechanical system having software embedded into it.  
Additionally, the mere nominal recitation of an electro-mechanical system does not take the claim limitation out of the mental process group. Thus claim 1  recites an Abstract Idea.
 Therefore Claim 1 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
 In particular, the claims only recite the steps of:  collecting an initial timetable ….; scraping real-time transit data from a transit data web site, …. ; sorting actual arrival times from the real-time transit data …;   subtracting the planned arrival time…; creating a final timetable.
These steps of collecting data , scraping data and sorting data  amounts to mere data gathering, subtracting and creating  are a form of insignificant extra-solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claim 1  is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the   “subtracting and creating”  are  considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
Claims 2-7 and 10-11  inherit the deficiencies of the base claim 1 respectively and therefore are non-statutory by virtue of their dependency. 

7B.	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
Claim 9 recites:  collecting an initial timetable……. planned arrival time;
  scraping real-time transit data from a transit data web site,…. a first analysis period; 
  copying the initial timetable to an intermediate timetable;  modifying the intermediate timetable, ….. proposed arrival time;    creating a final timetable, ….the planned arrival time; publishing the final timetable.
The limitations from claim 9,   collecting an initial timetable……. planned arrival time;( a person with  a pen and pencil,  is looking at a transit data  website and getting in his mind transit time table);  scraping real-time transit data from a transit data web site,…. a first analysis period;( the person is importing  information from the website into a spreadsheet); copying the initial timetable to an intermediate timetable; ( the person is copying the initial timetable to an intermediate timetable  from origin to destination);
 modifying the intermediate timetable, responsive to the collecting and scraping, by adding, for each selected stop for each selected route, a proposed arrival time, wherein the proposed arrival time is such that a predetermined first percentage of the selected routes would have arrived by the proposed arrival time; (the person is modifying the timetable  on paper by adding travel route and proposed arrival time such a way that selected route would have   arrived by proposed arrival time); ClaimsInventor: William Entrikencreating a final timetable, responsive the intermediate timetable, wherein a final arrival times for each selected stop for each selected route comprises the proposed arrival time when the proposed arrival time is more than a predetermined time threshold than the planned arrival time, otherwise the final arrival time is the planned arrival time; (the person  is calculating  on paper a final timetable based on arrival time, stops on selected route with a proposed arrival time being greater  than a  threshold time etc.);  publishing the final timetable (the person writing  on paper  the final timetable);  which is a process that, under its broadest reasonable interpretation, as Certain Method of Organizing  Human Activity- MPEP 2106.04 (a) (2) Part (II). Which is Concepts Relating to Tracking or Organizing Information, which falls under the group of Abstract Idea. Accordingly, the claim recites an abstract idea.  
The claim recites, a transit data website which is an electro-mechanical system having software embedded into it.  
Additionally, the mere nominal recitation of an electro-mechanical system does not take the claim limitation out of the mental process group. Thus claim 9 recites an Abstract Idea.
 Therefore Claim 9 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
 In particular, the claims only recite the steps of:  collecting an initial timetable …;scraping real-time transit data from a transit data web site; copying the initial timetable to an intermediate timetable;  modifying the intermediate timetable;3Docket No. 86-001 ClaimsInventor: William Entriken creating a final timetable;  publishing the final timetable.
These steps of  collecting , scraping real-time transit data; copying  timetable; modifying   timetable; creating a final timetable amounts to mere data gathering, and publishing the  timetable is a form of insignificant extra-solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claim  9  is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the “publishing the  timetable” is  considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 9 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   

7C.	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a method, which is one of the statutory categories of invention.  (Step 1: YES). 
 	Claim 12 recites: collecting an initial timetable …. planned arrival time;  scraping real-time transit data from a transit data web site,…a first analysis period; sorting actual arrival times from … in order of ascending lateness; selecting a proposed arrival time…proposed arrival time; subtracting the planned arrival time … to generate a proposed time offset; creating a final timetable, … used from the collecting step; scraping weather data from a real-time weather source; classifying weather data into…classes of weather; associating the weather class … from the sorting step; dividing each sorted list…. one weather class; and creating a weather timetable each day the corresponding weather list.
The limitations from claim 12,  collecting an initial timetable …. planned arrival time; (a person with  a pen and pencil,  is looking at a transit data  website and getting in his mind transit time table); scraping real-time transit data from a transit data web site,…a first analysis period; ( the person is importing  information from the website into a spreadsheet); sorting actual arrival times from … in order of ascending lateness; ( the person is sorting actual arrival time  from origin to destination); selecting a proposed arrival time…proposed arrival time; ( the person is  calculating on paper  and  selecting in his mind  a percentage of actual arrival time and selecting in his mind  a proposed arrival time); subtracting the planned arrival time … to generate a proposed time offset; ( the person is subtracting  on paper the planned arrival time from proposed arrival time to generate a proposed time offset); creating a final timetable, … used from the collecting step; ( the person calculating time offset and  is creating  on paper a final timetable from origin to destination); scraping weather data from a real-time weather source; ( the person is importing  information from the  real-time weather website into a spreadsheet); classifying weather data into…classes of weather; the person is classifying the weather data into weather class on the paper/spread sheet ); associating the weather class … from the sorting step;  (the person is manipulating the data and writing on paper );4Appl. No. 16/374,834Docket No. 86-001 dividing each sorted list…. one weather class; (the person is manipulating the data and putting in in different weather class); and creating a weather timetable each day the corresponding weather list; (the person is creating a weather timetable corresponding to weather list); 
 which is a process that, under its broadest reasonable interpretation, as
Certain Method of Organizing  Human Activity- MPEP 2106.04 (a) (2) Part (II). Which is Concepts Relating to Tracking or Organizing Information, which falls under the group of Abstract Idea. Accordingly, the claim recites an abstract idea.  
The claim recites, a transit data website which is an electro-mechanical system having software embedded into it.  
Additionally, the mere nominal recitation of an electro-mechanical system does not take the claim limitation out of the mental process group. Thus claim 12 recites an Abstract Idea.
 Therefore Claim 12 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). 
 In particular, the claims only recite the steps of: collecting an initial timetable…; scraping real-time transit data from a transit data web site…; sorting actual arrival times…..; selecting a proposed arrival time…; subtracting the planned arrival time ..; creating a final timetable…;scraping weather data from a real-time weather source; classifying weather data into…classes of weather; associating the weather class … from the sorting step; 4Appl. No. 16/374,834Docket No. 86-001  dividing each sorted list…. one weather class; and creating a weather timetable each day the corresponding weather list.
These steps of collecting , scraping, sorting, selecting, subtracting; creating, scraping,  classifying, amount  to mere data gathering,  associating, dividing and creating are a form of insignificant extra-solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claim 12 is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the   “associating, dividing and creating  are  considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 12 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-7 , 9-10 and 11  are  rejected under 35 U.S.C. 103 as being unpatentable over Kubo (USP 2020/0039548) in view of Erez  et al. (USP 2016/0231129). 	As Per  Claim 1, Kubo teaches, a method  (via a train operation planning support system)  of creating a transit timetable comprising the steps:(a) collecting an initial timetable comprising, for selected stops of selected routes of a transit agency, an each planned arrival time;  (b) scraping real-time transit data  wherein the scraping occurs for a first analysis period; (c) sorting actual arrival times from the real-time transit data to create a sorted list for each selected stop for each selected route in order of ascending lateness; (d) selecting a proposed arrival time for each sorted list such that a predetermined percentage of actual arrival times in the sorted list are less than or equal to the proposed arrival time; (e) subtracting the planned arrival time (from the initial timetable in step (a)) from the proposed arrival time, for each selected stop for each selected route, to generate a proposed time offset; (f) creating a final timetable, comprising the proposed arrival time for each selected stop for each selected route, except when the proposed time offset is less than or equal to a predetermined time threshold, in which case the previous planned arrival time is used from step (a).  (Abstract, [0039-0049], [0050-0055], also see [0036-0038], Figs. 1-6, 13A-16C).
However, Kubo does not explicitly teach,(b) scraping real-time transit data from a transit data web site, comprising an actual arrival time each of the selected stops for selected routes in the initial timetable.
 	In a related field of Art, Erez et al. ( Erez) teaches,   systems and   methods for trip planning comprising providing a user with information regarding to a trip plan combining real time and/or static public transportation data with real time ordered transportation service data, wherein, scraping real-time transit data from a transit data web site, comprising an actual arrival time each of the selected stops for selected routes in the initial timetable, (Erez : [0005], [0023], [0033], ref. claims, 4 and  19) .
It would have been obvious to one of ordinary skill in the art, having the teachings of Kubo and  Erez   before him  before the effective filing date of the claimed invention  to modify the systems of Kubo, to include the   teachings ( systems) of Erez
 and configure with the system of Kubo to acquire  real-time public transportation data in order to create a transit timetable. Motivation to combine the two teachings is,  to achieve real-time transit timetable facilitate user’s trip  to destination(i.e., safe time). 
As per Claim 2, Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez teaches, comprising the additional step: modifying the final timetable for any arrival time for any selected stop for any selected route where the planned arrival time from step (a) changed during the first analysis period, in which case the latest planned arrival time is used.  (Kubo : [0039-0049], [0050-0055], also see [0036-0038], Figs. 1-6, 13A-16C).

As per Claim 3, Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez  discloses the invention except for range of 90% to 98% of actual arrival time.
It would have been obvious to one having ordinary skill in the art at the time invention was made to achieve this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ 233.

As per Claim 4, Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez  discloses the invention except for range of  1 to 10 minutes of predetermined threshold time.
It would have been obvious to one having ordinary skill in the art at the time invention was made to achieve this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105, USPQ 233.

As per Claim 5,  Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez teaches, the method comprising the additional steps: (g) selecting a second proposed arrival time for each sorted list such that a predetermined second percentage of actual arrival times in the list are less than or equal to the second proposed arrival time; (h) adding to the final timetable the second proposed arrival time,  (Kubo : [0039-0049], [0050-0055], also see [0036-0038], Figs. 1-6, 13A-16C).
As per Claim 6, Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez teaches, the method comprising the additional steps: (i) dividing each sorted list is divided into separate monthly sorted lists, where each monthly sorted list comprises entries from only one calendar month; (j) creating a final monthly timetable, comprising the proposed arrival time for each selected stop for each selected route for each calendar month in which data was collected in step (b) for that month, except when the proposed time offset is less than or equal to a predetermined time threshold, in which case the previous planned arrival time is used from step (a).   (Kubo : [0039-0049], [0050-0055], also see [0036-0038], Figs. 1-6, 13A-16C).

As per Claim 7, Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez teaches, the method comprising the additional steps: (k) dividing each sorted list is divided into seven separate daily lists, where each daily sorted list comprises entries from only one day of the week; (1) creating a final daily timetable, comprising the proposed arrival time for each selected stop for each selected route for each day of the week in which data was collected in step (b) for that day, except when the proposed time offset is 2Docket No. 86-001 ClaimsInventor: William Entriken less than or equal to a predetermined time threshold, in which case the previous planned arrival time is used from step (a).   (Kubo: [0039-0049], [0050-0055], also see [0036-0038], Figs. 1-6, 13A-16C).

As Per Claim 9,  Kubo teaches,  a method (via a train operation planning support system)  of creating a timetable comprising the steps: (r) collecting an initial timetable comprising, for selected stops of selected routes of a transit agency, an each planned arrival time; (t) copying the initial timetable to an intermediate timetable; (u) modifying the intermediate timetable, responsive to the collecting and scraping, by adding, for each selected stop for each selected route, a proposed arrival time, wherein the proposed arrival time is such that a predetermined first percentage of the selected routes would have arrived by the proposed arrival time;  3Docket No. 86-001 ClaimsInventor: William Entriken (v) creating a final timetable, responsive the intermediate timetable, wherein a final arrival times for each selected stop for each selected route comprises the proposed arrival time when the proposed arrival time is more than a predetermined time threshold than the planned arrival time, otherwise the final arrival time is the planned arrival time;  (Abstract, [0039-0049], [0050-0055], also see [0036-0038], Figs. 1-6, 13A-16C).

However, Kubo does not explicitly teach, (w) publishing the final timetable. 
However, Kubo teaches,  display device 40,  displaying a time table of the train operation…[0013-0019], [0036], [0039], [0048], [0070], [0080], and display device 40 being imbedded  with Web client browser. Therefore, Web  client browser is being published.
Therefore, Kubo has the teachings of  publishing the final timetable.
However, Kubo does not explicitly teaches, (s) scraping real-time transit data from a transit data web site, comprising actual arrival times for the selected stops for the selected routes in the initial timetable, wherein the scraping occurs for a first analysis period. 
In a related field of Art, Erez et al. ( Erez) teaches,   systems and   methods for trip planning comprising providing a user with information regarding to a trip plan combining real time and/or static public transportation data with real time ordered transportation service data, wherein, scraping real-time transit data from a transit data web site, comprising actual arrival times for the selected stops for the selected routes in the initial timetable, wherein the scraping occurs for a first analysis period;([0019], [0023], Figs. 1-2).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kubo and  Erez   before him before the effective filing date of the claimed invention   to modify the systems of Kubo, to include the   teachings ( systems) of Erez
 and configure with the system of Kubo to acquire  real-time public transportation data in order to create a transit timetable. Motivation to combine the two teachings is,  to achieve real-time transit timetable facilitate user’s trip  to destination(i.e., safe time). 

As per Claim 10, Kubo as modified by Erez  teaches the limitation of Claim 1. However, Kubo  in view of Erez teaches,  wherein 3Appl. No. 16/374,834Docket No. 86-001 the transit time table is a bus system transit time table; and wherein the selected stops are selected bus stops,  (Erez : via “Public Transportation System Server 70, may comprise, in memory 74, data regarding public transportation system routes and/or schedules. Public Transportation System Server 70 may comprise data relating to  busses, minivans, trams, trolleys, trains, subways, aircrafts, watercrafts (for example, ships, boats or ferries) or cable cars., [0023]).

Claim 11  is being rejected using the same rationale as claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663